Citation Nr: 0334801	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  01-07 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased rating for a headache 
disorder, currently assigned a 10 percent evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1977 to 
October 1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which, in 
part, denied service connection for a low back disability and 
increased an evaluation for a headache disorder from 
noncompensable to 10 percent.  A June 2000 "Travel Board" 
hearing was held before the undersigned Board member.  


REMAND

With respect to a procedural matter, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law was generally considered to be applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See 
38 U.S.C.A. §§ 5100 et. seq. (West 2002).  

Assuming the Veterans Claims Assistance Act of 2000 is 
applicable here, since with respect to the appellate issues, 
it does not appear that the RO has satisfied the Veterans 
Claims Assistance Act of 2000 requirement that VA notify the 
veteran as to which evidence was to be provided by the 
veteran, and which evidence was to be provided by VA, a 
remand of the case appears necessary for procedural due 
process concerns.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

With regards to a medical evidentiary matter, the record 
indicates that VA has not afforded appellant appropriate 
examination with medical opinion rendered as to whether he 
currently has a chronic low back disability and, if so, what 
its etiology is.  Appellant alleges that he has a low back 
disability secondary to a service-connected right knee 
disability.  A May 1999 VA outpatient record indicated that 
x-rays of the lumbar spine were interpreted as showing 
spondylolysis at the L5 pars interarticularis with 1st degree 
spondylolisthesis of L5 over S1.  Additionally, he was last 
afforded a VA examination to determine the nature and 
severity of his service-connected headache disorder in August 
2000, more than three years ago.  VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
The Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Adequate medical opinion regarding the etiology of 
appellant's claimed low back disability and adequate VA 
examination concerning the current nature and severity of the 
service-connected headache disorder are deemed warranted for 
the Board to equitably decide these appellate issues, and 
should therefore be obtained.  

Further it appears that there may be additional medical 
records that would be pertinent to this claim.  These should 
be obtained for review.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request appellant 
to provide any additional, medical 
records which were not previously 
submitted that he may have in his 
possession pertaining to any 
relevant treatment for a low back 
disability and the service-connected 
headache disorder.  This includes 
providing complete names and 
addresses of any physicians or 
medical facilities which provided 
such treatment.  All available, 
actual clinical records (as 
distinguished from physicians' 
statements based upon recollections 
of previous treatment) of any such 
treatment should be obtained from 
the specified health care providers.  
Any additional, relevant VA medical 
records should also be obtained.  To 
the extent the appellant's 
assistance is needed in determining 
any details for an informed request, 
his assistance should be requested 
as indicated.  The appellant should 
be provided release forms and 
requested to sign and return them 
for each non-VA health care provider 
identified.  In the event that 
records are unavailable, this should 
be noted in writing in the claims 
folder.  

2.  With respect to the issue of 
entitlement to service connection 
for a low back disability, the RO 
should arrange an appropriate VA 
examination, such as an orthopedic 
examination.  The examiner should 
review the entire claims folder, 
examine appellant, and render 
medical opinion as to whether it is 
at least as likely as not (i.e., is 
there at least a 50 percent 
probability) regarding the 
following:  

	(a) Did any low back disability 
have an in-service onset, or if not 
manifested during service, what is 
its approximate date of onset; (b) 
is any low back disability causally 
or etiologically related to any of 
the service-connected disabilities 
(particularly chondromalacia of the 
right knee, bilateral pes planus, 
and left knee strain); and (c) did 
any of the service-connected 
disabilities aggravate the low back 
disability?

	The term "aggravate" used 
herein refers to post-service 
aggravation of a non-service-
connected condition by a service-
connected condition, to wit: an 
increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

The examination report should 
contain an adequate medical history 
and clinical findings, and a 
sufficient rationale for any medical 
conclusions.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon in the 
report.  If there is no relationship 
between any low back disability and 
service or any service-connected 
disability, that too should be 
specifically recorded in the claims 
folder.

3.  With respect to the increased 
rating issue for a headache 
disorder,  the veteran should be 
invited to submit any evidence that 
he has that confirms the frequency 
of his headaches.  Specifically, if 
he has kept a calendar or headache 
diary, that should be submitted.  
Similarly, he should submit friends 
of family member's statements 
concerning headaches.  He is also 
encouraged to submit any employment 
records showing that he missed time 
from work due to headaches. 

In addition, with regard to this 
issue, the RO should arrange for a 
neurologic examination to determine 
the current nature, frequency, and 
severity of appellant's headaches.  
All indicated tests and studies 
should be performed.  The 
neurologist should review the entire 
claims folder, adequately summarize 
the relevant history and clinical 
findings, and describe in detail the 
rationale for reaching his/her 
conclusions.  A complete history and 
description of any recent headache 
activity should be provided in 
detail.  

The examiner should determine and 
report the type and frequency of 
headache attacks as accurately as 
possible.  The examination report 
should include the average frequency 
and duration of headache attacks 
over at least a several month 
period; and whether the headaches 
are prostrating and if so, to what 
extent (e.g., partially, completely 
prostrating) and frequency.  
The examiner should state whether 
there is any reason to doubt the 
reliability or veracity of the 
appellant and/or others regarding 
the history provided.

The examiner should discuss in 
detail the impact, if any, the 
headaches have upon appellant's 
daily activities.

4.  The RO must review the claims 
folder and ensure that all VCAA 
notice obligations, if applicable, 
have been satisfied with respect to 
the appellate issues of entitlement 
to service connection for a low back 
disability and an increased rating 
for a headache disorder, in 
accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 
F.3d 1334 (2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  See 
Quartuccio.  

5.  The RO should review any 
additional evidence and readjudicate 
the issues of entitlement to service 
connection for a low back disability 
and an increased rating for a 
headache disorder, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


